 
 
IIB 
111th CONGRESS 2d Session 
H. R. 3116 
IN THE SENATE OF THE UNITED STATES 

September 16, 2010
Received; read twice and referred to the  Committee on Homeland Security and Governmental Affairs

AN ACT 
To prohibit the Department of Homeland Security from procuring certain items directly related to the national security unless the items are grown, reprocessed, reused, or produced in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Berry Amendment Extension Act. 
2.Buy American requirement imposed on department of homeland security; exceptions 
(a)In GeneralSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:  
 
890.Buy American requirement; exceptions 
(a)RequirementExcept as provided in subsections (c) through (e), the Secretary may not procure an item described in subsection (b) if the item is not grown, reprocessed, reused, or produced in the United States. 
(b)Covered Items 
(1)In generalAn item referred to in subsection (a) is any item described in paragraph (2), if the item is directly related to the national security interests of the United States. 
(2)Items describedAn item described in this paragraph is any article or item of— 
(A)clothing and the materials and components thereof, other than sensors, electronics, or other items added to, and not normally associated with, clothing (and the materials and components thereof); 
(B)tents, tarpaulins, or covers; 
(C)cotton and other natural fiber products, woven silk or woven silk blends, spun silk yarn for cartridge cloth, synthetic fabric or coated synthetic fabric (including all textile fibers and yarns that are for use in such fabrics), canvas products, or wool (whether in the form of fiber or yarn or contained in fabrics, materials, or manufactured articles); or 
(D)any item of individual equipment manufactured from or containing such fibers, yarns, fabrics, or materials. 
(c)Availability ExceptionSubsection (a) does not apply to the extent that the Secretary determines that satisfactory quality and sufficient quantity of any such article or item described in subsection (b)(2) grown, reprocessed, reused, or produced in the United States cannot be procured as and when needed. 
(d)Exception for Certain Procurements Outside the United StatesSubsection (a) does not apply to the following: 
(1)Procurements by vessels in foreign waters. 
(2)Emergency procurements. 
(e)Exception for Small PurchasesSubsection (a) does not apply to purchases for amounts not greater than the simplified acquisition threshold referred to in section 2304(g) of title 10, United States Code. 
(f)Applicability to Contracts and Subcontracts for Procurement of Commercial ItemsThis section is applicable to contracts and subcontracts for the procurement of commercial items notwithstanding section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430). 
(g)Geographic CoverageIn this section, the term United States includes the possessions of the United States. 
(h)Notification Required Within 7 Days After Contract Award if Certain Exceptions AppliedIn the case of any contract for the procurement of an item described in subsection (b)(2), if the Secretary applies an exception set forth in subsection (c) with respect to that contract, the Secretary shall, not later than 7 days after the award of the contract, post a notification that the exception has been applied. 
(i)Training 
(1)In generalThe Secretary shall ensure that each member of the acquisition workforce who participates personally and substantially in the acquisition of textiles on a regular basis receives training on the requirements of this section and the regulations implementing this section. 
(2)Inclusion of information in new training programsThe Secretary shall ensure that any training program for the acquisition workforce developed or implemented after the date of the enactment of this section includes comprehensive information on the requirements described in paragraph (1). 
(j)Consistency With International AgreementsThis section shall be applied in a manner consistent with United States obligations under international agreements. . 
(b)Effective DateSection 890 of the Homeland Security Act of 2002, as added by subsection (a), shall apply with respect to contracts entered into by the Department of Homeland Security on and after the date occurring 180 days after the date of the enactment of this Act. 
 Passed the House of Representatives September 15, 2010.Lorraine C. Miller,Clerk. 
 
